Opinion op ti-ie Court by
Drury, Commissioner—
Affirming.
Appellant is here, endeavoring to avoid a jail sentence of thirty days and a fine of $100.00 imposed upon him for having in possession an illicit still. He owns an interest in two tracts of land in Boyd county, one of twenty-three acres, whereon he lives, and the other is a tract of one hundred and two acres, whereon the still was found. The two are about one-half mile apart. Appellant admits that he has had one previous court experience for violating the prohibition law, having pleaded guilty in the federal court about two years, ago to having liquor in his possession. His reputation for making and trafficking in intoxicating liquor was shown to be bad. •
The sheriff searched his premises, and in a piece of woodland on the one hundred and two acre tract, he found a 300 gallon still and 40 .barrels, of mash. Near the still there were tracks of a wagon 'and a mule team. At appellant’s barn there was found a wagon containing some straw and some sugar sacks. The still had the appearance of having made one or two runs, whatever that is, and everything was in readiness for another, when the sheriff found it.
*89The still site could not be seen from appellant’s home. Appellant’s principal contention is that the jury should have been instructed to find him not guilty. He was not entitled to such an instruction, as there was some evidence connecting him with the offense, though we must admit that it was slight.
Appellant filed four grounds for a new trial, only one of which is discussed in his brief, which would indicate that he did not take the others seriously, and in that regard, we are disposed to agree with him.
The judgment is affirmed.